DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-13 are pending and examined below. This action is in response to the claims filed 12/6/21.

	Continued Examination Under 37 CFR 1.114
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/6/21 has been entered.                                                                                                                                                                      
Response to Amendment
Applicant’s arguments, see Applicant Remarks 35 U.S.C. § 102 filed on 12/6/21, regarding 35 U.S.C. § 102 are mostly persuasive in view of amendments filed 12/6/21. 
Regarding applicant’s remarks, page 5, asserting the EEC is only utilizing sensor input to maintain revolution speed controls, this is only partially true.  The system is maintaining proper revolutions based on sensor input, but the set revolution speed is originally determined utilizing the power lever as the target revolution, and therefore is determined based on a manual 

Regarding applicant’s remarks, page 5, asserting the ECC does not correspond to the recited two separate controllers connected through a communication bus is persuasive.
However, in view of further search considerations, new grounds of rejection are made below in view of Martin (US 4,648,797).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US 6,224,021) in view of Martin (US 4,648,797).

Regarding claims 1, 7, and 13, Tanaka discloses a thrust control apparatus for a propeller airplane including a system for controlling a propeller-driven aircraft, the aircraft powered by at least one engine having at least one propeller associated therewith, the system comprising (Fig. 1): 
a propeller controller for the at least one propeller (Col 6, lines 4-49 – the EEC 30 functions as a first control device for controlling the actuators 31a, 11a in accordance with the amount of operation of the power lever 12 so as to set the set revolution speed of the propeller governor 31); and 
an engine controller for the at least one engine, the engine controller communicatively coupled to the propeller controller and comprising at least one processing unit and at least one non-transitory computer- readable memory having stored thereon program instructions executable by the at least one processing unit for (Col 6, lines 4-49 and Fig. 2 – EEC for controlling the engine and containing first and second control device for controlling the propeller, where controller to control the engine and propeller are part of the EEC therefore are communicatively coupled, where Fig. 2 discloses CPU corresponding to the recited processing unit and ROM and RAM corresponding to the recited memory, which inherently include instructions to perform said controls): 
receiving at least one control input for the at least one engine (Col 6, lines 4-49 and Fig. 2 – elements 32-39 and 12a are all inputs to the EEC or engine electric control unit, where 12a senses position of the power lever 12 as a manual input); 
determining, based on the at least one control input, a requested output power for the at least one engine and a setpoint for a rotational speed of the at least one propeller (Col 6, lines 4-49 - amount of operation of the power lever 12 corresponding to the recited control input so as to set the set revolution speed of the propeller governor 31 corresponding to the recited rotational speed of the propeller and the opening of the throttle valve 11 corresponding to the recited output for the at least one engine); 
outputting, to the at least one engine, an engine control signal comprising instructions to control operation of the at least one engine to achieve the requested output power (Col 4, lines 31-40 – actuator control signal from the EEC corresponding to the recited engine control signal to control operation of the engine to achieve the requested power output); and
outputting, to the propeller controller, a control signal comprising instructions to adjust the rotational speed of the at least one propeller to the setpoint (Col 6, lines 4-49 - The EEC 30 also functions as a second control device for correcting the set revolution speed of the propeller governor 31).
While Tanaka does disclose utilizing one control system to separately control both the propeller and the engine, it does not explicitly disclose the two controllers are separate and communicatively coupled however Martin discloses an airplane torque control system including the propeller controller separate from the engine controller via a communication bus (Col. 1, ¶4 - The propeller has variable pitch blades controlled by a propeller control unit (PCU) for controlling the angular velocity (speed) of the propeller at a selected value. A separate electronic engine fuel control (EEFC) system is provided for controlling the output torque of the engine at a selected value and Col 5. Lines 37-60 disclose the main CPU communicates to the rest of the electronics through a data bus as in Fig. 3, I/O 32 presented to PCU and I/O 40 presented to EEFC),
outputting, via the communication bus, the setpoint to the propeller controller to cause the propeller controller to generate a propeller control signal (Col. 4, ¶1 – PCU is controlled via cockpit propeller speed command signal).


Regarding claims 2 and 8, Tanaka further discloses receiving the at least one control input comprises receiving a lever position for a throttle lever associated with the at least one engine (Col 5, line 66 – Col 6, line 3 – amount of operation of a power lever corresponding to the recited lever position of a throttle lever to provide engine control input through sensor 12a).

Regarding claims 3 and 9, Tanaka further discloses the setpoint is determined from a mapping of the rotational speed of the at least one propeller as a function of the lever position (Col 5, line 66 – Col 6, line 3 and Fig. 4 – power lever is provided for setting the revolution speed of the propeller governor corresponding to the recited mapping of the rotational speed of the propeller as a function of lever position).

Regarding claims 4 and 10, Tanaka further discloses receiving the at least one control input comprises receiving a power rating selection from a rating panel associated with the at least one engine (Col 5, line 66 – Col 6, line 3 and Fig. 4 – amount of operation of a power lever adjusts the throttle valve and therefore the power rating associated with the engine where Fig. .

Regarding claims 5 and 11, Tanaka further discloses the setpoint is determined from a mapping of the rotational speed of the at least one propeller as a function of the power rating selection (Col 5, line 66 – Col 6, line 3 and Fig. 4 – amount of operation of a power lever adjusts the throttle valve and therefore the power rating associated with the engine where Fig. 4 discloses the correlative power lever stroke and throttle opening giving the power lever positioning different power ratings corresponding to the recited rating panel).

Regarding claims 6 and 12, Tanaka further discloses the control signal is output to the propeller controller as a synthesized control lever angle signal derived from the at least one control input (Col 6, lines 4-49 – second control device for correcting the set revolution speed of the propeller in accordance with the amount of operation of the power lever 12, in accordance with the flight conditions of the airplane corresponding to the recited synthesized control lever angle signal).

Additional References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew J Reda whose telephone number is (408)918-7573.  The examiner can normally be reached on Monday - Friday 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/M.J.R./Examiner, Art Unit 3665

/BEHRANG BADII/Primary Examiner, Art Unit 3665